Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  154836                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  In re Estate of LINDA ROBERDEAUX.                                                                  Richard H. Bernstein
                                                                                                            Joan L. Larsen
  _________________________________________                                                              Kurtis T. Wilder,
                                                                                                                     Justices
  DENNIS ROBERDEAUX, SR., Personal
  Representative,
               Plaintiff-Appellee,
  v                                                                SC: 154836
                                                                   COA: 323802
                                                                   Washtenaw CC: 13-000675-NH
  EVANGELICAL HOMES OF MICHIGAN,
  d/b/a EVANGELICAL HOME-SALINE,
  and MICHIGAN SPORTS MEDICINE &
  ORTHOPEDIC CENTER,
             Defendants,
  and
  WASHTENAW MEDICINE, P.C., d/b/a
  WASHTENAW INTERNAL MEDICINE
  ASSOCIATES, and CHERYL A. HUCKINS,
  M.D.,
           Defendants-Appellees,
  and
  MARK A. KELLEY, M.D.,
            Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 18, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        BERNSTEIN, J., did not participate due to his prior relationship with The Sam
  Bernstein Law Firm.

        WILDER, J., did not participate because he was on the Court of Appeals panel.



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2017
           d0627
                                                                              Clerk